Appellants, J. B. Christensen, Watson-Christensen Lumber Company, and Tall Timber Lumber Company, prosecuted this appeal from a judgment against them by the district court of Sabine county in favor of appellee, E. D. Watson, for the aggregate amount of $3,879.15, based upon 39 promissory, vendor's lien notes, upon which certain credits were claimed and allowed.
After the appeal had been perfected, on May 2, 1921, appellants filed their brief in this court, which we are informed, was prepared by appellant Christensen himself. Thirty days later counsel for appellee filed their brief, containing a number of objections to this court's consideration of appellants' brief for failure to comply with the rules of briefing causes in this court. On June 9, 1921, by agreement of the parties, the cause was postponed for the term and carried over to the fall term. Three days before final submission of the cause, appellants filed a "supplemental brief," attempting to show that the objections to their brief were not well founded, but suggested that, if this court should conclude that the objections ought to be sustained, that then the submission be set aside, and appellants be allowed to file a brief in accordance with the rules. This was called to the court's attention for the first time on the day of submission. The court declined this suggestion to further postpone, and took the submission.
Upon consideration of appellee's objections to the brief, we are of the opinion that they are all well taken and that practically all the rules for briefing causes in this court were disregarded by appellants, and that therefore none of the so-called assignments of error ought to be considered. Therefore, in the absence of fundamental error (and we have found none), the judgment ought to be affirmed; and it is so ordered.
  Affirmed. *Page 644